Order
It is ordered that this cause be remanded to the Superior Court, Richmond County for an evidentiary hearing on defendant’s motion for appropriate relief on the ground that evidence has become available which was unknown to defendant at the time of the trial. The Clerk of Superior Court, Richmond County, is directed to forthwith bring this matter before any superior court judge presently holding court in the district for the purpose of setting a time for the evidentiary hearing here ordered.
It is further ordered that all time periods for perfecting or proceeding with this appeal (including but not limited to the filing of briefs) are tolled pending the final disposition of defendant’s motion for appropriate relief.
*224It is further ordered that the order of the Superior Court, Richmond County entered following the hearing ordered herein shall be transmitted to the clerk of this Court in accordance with G.S. 15A-1418.
Done by the Court in conference, this 22nd day of September 1980.
Carlton, J.
For the Court